DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 5 the applicant claims “wherein the backing includes a base material selected from the group consisting of natural rubber, ferrite rubber and an epoxy rubber”.  There is no support for the “consisting of” natural rubber, ferrite rubber and an epoxy rubber.  The 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (PG Pub 20070276248).
Considering claim 1, Saito (Figure 1) teaches an ultrasound probe comprising: a piezoelectric element (1 + paragraph 0051) that is used for transmitting and receiving ultrasonic waves; a signal electrode (3 + paragraph 0051) that is disposed at a rear surface side of the piezoelectric element; a backing (5 + paragraph 0051) that is disposed at a rear surface side of the signal electrode, wherein the backing has a thermal resistance of 8 K/W or less (5 + 6 + paragraphs 0051 + 0067) and the backing attenuates an ultrasonic wave with the lowest frequency by 10 dB or more, among frequencies at which transmittance and reception sensitivity of the ultrasonic probe is decreased from the maximum value thereof by 20 dB (Saito teaches uses the same material for the backing (rubber) and conductive fillers (graphite) + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 
Considering claim 2, Saito (Figure 1) teaches wherein the backing (5 + paragraphs 0051 + 0067) contains a base material and a thermally conductive filler (6 + paragraphs 0051 + 0067) that are mixed to obtain a mixture (the new limitations are a product-by-process claims and therefore determination of patentability is based on the product itself and since Saito teaches the based material and the thermally conducive filler the limitation is met).
Considering claim 4, Saito teaches an ultrasonic diagnostic apparatus comprising the ultrasonic probe (paragraph 0051).
Considering claim 5, Saito (Figure 1) teaches wherein the backing (5 + paragraph 0067) includes a base material selected from the group consisting of natural rubber, ferrite rubber and an epoxy resin (paragraph 0067).
Considering claim 6, Saito teaches wherein the backing has a damping ratio of 26.5 dB/MHz or more (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (PG Pub 20070276248) and in view of Lee (EP 2,617,497).
Considering claim 3, Saito teaches the backing as described above.
However, Saito does not wherein the backing further contains hollow particles.
Lee teaches wherein the backing further contains hollow particles (paragraph 0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the backing further contains hollow particles into Saito’s device for the benefit of increasing the attenuation of the acoustic impedance to enhance performance efficiency of the probe.
Considering claim 7, Saito teaches wherein the backing includes a thermally conductive filler (6 + paragraph 0067). 
However, Saito does not teach hollow particles.
Lee teaches hollow particles (paragraph 0013).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the backing further contains hollow particles into Saito’s device for the benefit of increasing the attenuation of the acoustic impedance to enhance performance efficiency of the probe.
Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that since the thermal conductivity and thermal resistance of a backing can be adjusted similar materials do not inherently have the same thermal conductivity and thermal resistance the examiner disagrees.  The applicant has not provided any additional structure that Saito does not teach.  Saito teaches the backing 5 + 6 + paragraph 0067 which uses the same materials as the applicant used for their backing.  Since the same material are used the properties and functions (i.e. backing having a thermal resistance of 8 K/W or less and the backing attenuates an ultrasonic wave with the lowest frequency of 10 dB or more among frequencies at which transmittance and reception sensitivity of the ultrasonic probe is decreased from the maximum value thereof by 20 dB) is met.  The applicant nor provided any further structural limitation which lead to the applicant’s claimed limitations.  Saito teaches all of them so therefore the properties and functions (as mentioned above) are inherent.  The backing in Saito is a combination of 5 + 6 which includes the ferrite rubber (5 + paragraph 0067) and the thermally conductive filler graphite (6 + paragraph 0067).  Therefore, the applicant’s limitations are met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837